     Case 2:20-cv-01439-TLN-KJN Document 24 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   IMMANUAL C. PRICE,                                No. 2:20-cv-01439-TLN-KJN
12                       Plaintiff,
13          v.                                         ORDER
14   Z. IQBAL, et al.,
15                       Defendants.
16

17          Plaintiff Immanual C. Price (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 27, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 10.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   ///

28   ///
                                                      1
     Case 2:20-cv-01439-TLN-KJN Document 24 Filed 03/22/21 Page 2 of 2


 1        1. The Findings and Recommendations filed January 27, 2021 (ECF No. 10), are

 2   ADOPTED IN FULL; and

 3        2. Defendant Kehinde is DISMISSED from this action without prejudice.

 4        IT IS SO ORDERED.

 5   DATED: March 19, 2021

 6

 7

 8                                                  Troy L. Nunley
                                                    United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                2
